DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Donnely US20130248402 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The amendment filed 05/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Fig. 2, 3, 5, and 6 are new drawings which provide additional details not previously disclosed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “with and array” [sic].  This appears to be a typographical error intended to read “with an array”. 
Claim 1 recites “in a upright position” [sic].  This appears to be a typographical error intended to read “in an upright position”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tropeano US20090181335.
Regarding claim 1, Tropeano US20090181335 discloses a cake protector and candle holder cover (Fig. 3A, Fig. 3B) comprising a single sheet of transparent and disposable plastic cake cover (¶25), with an array of closed ended embossments (20) piercing the surface of the cover (Fig. 1A) for holding candles in a upright position (Fig. 2).
Regarding claim 2, Tropeano US20090181335 discloses a cake cover lid as in claim 1, wherein said cake cover lid is made for a plurality of shapes and sizes to fit cakes and an array of wells for holding candles (¶33, Fig. 3A, Fig. 3B).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wexler US4938688.
Regarding claim 1, Wexler US4938688 discloses a cake protector and candle holder cover comprising a single sheet of transparent and disposable plastic cake cover (Fig. 1-4, abstract), with an array of closed ended embossments piercing the surface of the cover for holding candles in a upright position (indentations 3, Fig. 2, and Fig. 4).
Regarding claim 2, Wexler US4938688 discloses a cake cover lid as in claim 1, wherein said cake cover lid is made for a plurality of shapes and sizes to fit cakes and an array of wells for holding candles (Fig. 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/AVINASH A SAVANI/Primary Examiner, Art Unit 3762